Ireland, J.
(concurring in the dissent) — I concur in Justice Talmadge’s dissent. I would affirm the trial court’s ruling, which inferred an exception within RCW 42.17.640 for protected free speech with respect to issue advocacy, because it is consistent with statutory rules of construction and is not as chilling as the majority’s declaration of unconstitutionality. Normally, this court is extremely reluctant to declare an initiative of the people unconstitutional, whether on its face or as applied. See State v. Thorne, 129 Wn.2d 736, 769-70, 921 P.2d 514 (1996) (this court upheld constitutionality of “Three Strikes” initiative despite barrage of constitutionally based challenges). This presumption of constitutionality should remain even more steadfast where neither party requests a declaration of unconstitutionality, as was the case here. Br. of Resp’t at 34-35 (“The WSRP [Washington State Republican Party] does not want § 640(14) declared unconstitutional.”).
However, while I would affirm the trial court’s legal analysis, I, too, would remand for trial. Whether the ad in *304question was “issue advocacy,” and whether both ads, when considered together, resulted in a forbidden “coordinated purpose” that advocated for or against a particular candidate, were questions the jury should have been given an opportunity to decide.